Title: From George Washington to William Deakins, Jr., 14 November 1796
From: Washington, George
To: Deakins, William, Jr.


                        
                            Dear Sir, 
                            Philadelphia 14th Novr 1796.
                        
                        Permit me to recommend the enclosed letter to your care. And to ask if it be
                            practicable to procure me ten or a dozen Bushels of Oats from the Glades for feed, by the
                            first of March next? With esteem & regard I am—Dear Sir Your Obedt Servant
                        
                            Go: Washington
                            
                        
                    